Allow me, first of all, Sir, to convey to you, on behalf of the 
Italian Government and on my own behalf, most sincere congratulations 
on your election as President of the thirty- seventh session of the 
General Assembly. We are pleased that this honour has been conferred 
on the representative of a nation with such great traditions. Your 
vast experience of the workings of the United Nations is a guarantee 
of the successful performance of the delicate task entrusted to you.
102.	I should also like to express our sincere gratitude to your 
predecessor, Mr. Kittani, who fulfilled the mandate entrusted to him 
by the General Assembly last year at a particularly challenging time 
for the Organization with great dedication and skill.
The deep appreciation of the Italian Government, and my own 
appreciation, also goes to the new Secretary-General, Mr. Perez de 
Cuellar, who, in nine months since he took office, has so completely 
fulfilled the hopes placed in him. A worthy representative of the 
illustrious Latin American legal tradition, and particularly the 
Peruvian school of international law, he has tackled the difficulties 
which the Organization has had to overcome in this period of his term 
of office with wisdom, equanimity and, above all, a keen sense of 
justice. In his search for the road to peace, in his indefatigable 
championing of negotiated solutions and in his firm defence of the 
principles of the Charter, the Secretary-General has had and will 
continue to have the full support of the Italian Government.
103.	The international situation during the past year has been 
growing steadily worse: hotbeds of tension, sometimes turning into 
violent struggles and wars -with immense losses of human life and 
acute suffering-have, in fact, constituted threats to the peace and 
security of the world.
104.	The United Nations is all too often faced with serious 
restraints. Even in its most committed actions, it seems unable to 
fulfil the expectation that it should not only be the forum of major 
international debates but also the institution capable of acting 
effectively to prevent or to extinguish conflicts. This must not 
discourage us. It is the specific duty of us all-in taking note of 
this disquieting reality-to analyse in depth, with proper realism, 
the causes of these limitations, and to give careful but dynamic 
consideration to the most effective means of enhancing the role of 
the Organization which, in an international situation characterized 
by an increase in hotbeds of war, is finding it hard to promote a 
more equitable international order and is often powerless to prevent 
violations of the peoples' sovereignty, of freedoms and of human 
rights.
105.	In suggesting this I am fully mindful of the recent detailed 
report of the Secretary-General on the work of the Organization. The 
ideas underlying this report naturally elicit a deeply felt and 
positive response from my country.
106.	In fact, we share, on the whole, the perceptive evaluations 
he has made of the causes most frequently responsible for the limited 
effectiveness of United Nations action. In particular the slow 
recourse of Member States to the mechanisms provided for in the 
Charter and the failure to adapt national policies to the specific 
provisions of the resolutions adopted, especially those adopted 
unanimously, are in our opinion most often and most directly 
responsible for the failure of United Nations action.
107.	Even though it was signed 37 years ago, the Charter still 
provides means for prompt and effective action in order both to 
prevent international crises from arising-before situations have 
crystallized, sometimes irreversibly-and to ensure the rapid return 
to a state of normalcy in the areas concerned.
108.	It is therefore not outside but fully within the Charter that 
the study I just mentioned would seek ways of restoring active 
vitality and decisive effectiveness to the Organization. Such a 
conscientious analysis could, in our opinion, give rise to a more 
binding system of collective security, the most solid foundations of 
which would be constituted by greater understanding among Member 
States in general and, in particular, those with seats on the 
Security Council.
109.	In fact, only the United Nations, constituted and 
consolidated around an ethical and normative system of peaceful and 
civilized international coexistence, can point out the difficult but 
necessary course, not based on the mere reality of the balance of 
forces but guaranteed by the rule of law and by considerations of 
justice. It is to this goal that our common efforts must be directed, 
benefiting from the growing maturity of conscience evident on all 
sides, and not forgetting that the initial and the most concrete 
means of expressing our will for peace is constituted by a balanced 
reduction of nuclear and conventional armaments.
110.	Italy is convinced that the way to peace is to be found 
primarily through development. Hence the need to allow each country 
to pursue the development course best suited to its own requirements, 
while respecting its own traditions, and to participate adequately in 
the global world process of production and distribution of goods.
111.	The recent Toronto meetings marked a positive stage within 
the framework of the North-South dialogue. My country, together with 
other members of the European Community, has made a concrete effort 
to solve the problem of financing the sixth replenishment of the 
International Development Association (IDA) and thus to guarantee 
adequate aid flows. The understanding concerning the start of 
negotiations for the further financing of the seventh replenishment 
of IDA also constitutes a major advance. The problem of the Eight 
General Review of the International Monetary Fund [IMF] Quotas, even 
if not finally resolved at Toronto, now appears in a more favourable 
light as a result of the agreements reached there on the 
consideration of increased quotas, which we favour.
112.	But solution of these and other problems regarding relations 
between industrialized and emerging countries requires a more 
rational and adequate negotiating framework. That is why we remain 
convinced of the urgent need to initiate the global negotiating 
process. The important developments of the last few months, as 
reflected in the submission of the draft resolution by the developing 
countries and in the results of the June Versailles Economic Summit, 
should induce us to take the present opportunity to reach an 
agreement. More important than the excessive refinement of the text 
of a resolution is the setting in motion of a negotiating mechanism 
and to begin, together, the global study of North-South relations 
with a view to their improvement and development.
113.	On the basis of these assumptions, as well as for other 
idealistic and humanitarian reasons, my country has decided to make a 
particular effort in appropriating, for the three-year period 
1981-1983, some $4 billion for development co-operation, 
notwithstanding the considerable economic difficulties which we, too, 
are facing.
In this context ample priority will be given by Italy to assistance 
to the less developed countries, particularly in the agro-industrial 
sector. In April of this year a high-level technical meeting was held 
in Rome, in preparation for a subsequent meeting at the political 
level, to discuss in depth the problems of hunger m the world. That 
meeting showed that there was broad agreement on the most suitable 
and effective, as well as the most modem, means of action to combat 
that scourge. The purpose of this initiative launched by Italy at the 
Ottawa Economic Summit meeting of industrialized countries in July 
1981 was to promote a set of joint initiatives while broader 
discussions would develop in the framework of global negotiations.
118.	I would also recall that my country has reached agreement 
with UNICEF and WHO on a five-year programme, 1982 to 1986, involving 
$100 million that will help to reduce infant mortality in 15 
developing countries.
119.	I should also like to mention the outline agreement signed in 
Washington with the World Bank, whereby the Italian Government will 
make available to that institution-inaddition to the regular 
contributions already made by Italy-a sum of approximately $400 
million in assistance loans and grants over a three-year period.
120.	The last specific action, in chronological order, by Italy is 
the initiative, in collaboration with FAO, to alleviate the food 
problem in eight countries of the Sahel. Altogether this programme 
will cost $500 million, to be provided entirely by my country, over a 
period of five to seven years.
121.	With these initiatives Italy intends to carry out, in the 
immediate future, an even more organic policy of co-operation, in 
collaboration with United Nations agencies and programmes, based on a 
realistic and effective strategy for action that will directly and 
fully involve the developing countries themselves as partners. 
South-South relations, in which we see the prospect of concrete and 
substantial developments in the years to come, should also be 
encouraged.

122.	Italy will continue to provide financial support for the 
growth of the developing countries with a view to attaining even 
before the end of the decade the goal of assigning 0.7 per cent of 
the gross national product to development, in accordance with the 
International Development Strategy for the Third United Nations 
Development Decade.

123.	The creation of a better international order presupposes the 
commitment of all States-whatever political-institutional pattern 
they follow, in keeping with their respective needs and traditions-to 
respect human rights, which represent the highest value that our 
society is required to protect.

124.	These are the beliefs of Italy, a nation that can speak in 
the name of its ancient traditions as well as its active and highly 
dedicated present. It has known 3,000 years of history, difficulties, 
disputes and wars, but in the Mediterranean region, from which I 
come, in the course of encounters and, admittedly, clashes between 
different civilizations originating in three great continents, there 
has been growing consideration for the values of the human being, his 
rights and his freedom everywhere in the world, and we are proud of 
that fact.

125.	However, it is in this very area of age-old civilization that 
in the last few weeks human rights have been totally ignored and 
trampled underfoot. The images of the tragic events in Lebanon are 
still vividly and horrifyingly impressed on our minds. Following the 
assassination of President-elect Bashir Gemayel and the entry of 
Israeli troops into west Beirut, in flagrant violation of Israel's 
commitments, there was a tragic increase in violence. In connection 
with the Sabra and Shatila camps one of the most bitter pages in 
recent history was written. It revolts the conscience of the world 
and it arouses feelings of indignation and the strongest condemnation 
against those directly and indirectly responsible for the slaughter, 
as well as feelings of pity for the innocent and helpless victims. 
This is a lesson which should induce everyone to reflect on the 
inhuman and monstrous consequences which await those who repeatedly 
take the path of violence.

126.	Since in too many areas there is still a disturbing 
discrepancy between theoretical affirmation of principles and their 
concrete application in regard to human rights, Italy deems it 
essential that the United Nations be enabled to have a more direct 
and incisive impact on the work of verifying effective respect for 
such principles. The lack of a suitable and prompt response to the 
intolerable defiance inherent in the persistence, and indeed the 
spread, of flagrant and serious violations in many countries is 
highly damaging to the prestige of the United Nations.

127.	We certainly do not consider that an organizational 
adjustment is an adequate response to one of the most serious 
problems of our time, the solution of which depends on the ever 
increasing maturity of our common sensitivity and on the courage, 
never clouded by opportunism, to denounce any violation of human 
rights.

128.	On East-West relations, Italy continues to pursue a firm, 
responsible policy and is therefore always ready to take part in a 
constructive dialogue. Detente must be preserved and indeed given a 
new impetus. Italy is convinced that there is no alternative; 
therefore, wherever possible, it works with the utmost commitment for 
the fruitful resumption of the process of detente. Sometimes more 
recent and very serious events may make us forget or may divert our 
attention from the events which have most affected the increase in 
tension between East and West and are decisive elements in the 
disquieting international situation facing us today.

129.	In view of its gravity, the Afghan problem must continue to 
be a focal point of our debate at the thirty-seventh session of the 
General Assembly and for United Nations action in general. Three 
years have now elapsed since the Soviet invasion, but the resistance 
of the proud Afghan people to a regime imposed from outside is 
stronger than ever. The tragic odyssey of those long-suffering 
people, great numbers of whom have been forced to leave their 
homeland and seek refuge in neighbouring countries, troubles us 
profoundly. We have to note with deep regret that there has still 
been no response to the appeals and the constructive proposals made 
by the General Assembly, the non-aligned movement, the countries of 
the Organization of the Islamic Conference and the countries of the 
European Community with a view to the restitution of the right of the 
Afghan people to self-determination and the re-establishment of that 
country's traditional status as a an independent, neutral and 
non-aligned State. Therefore we fully support continued pursuit of 
the Secretary-General's initiative concerning tripartite negotiations 
in Geneva.

130.	The Polish problem, not only because it is being enacted only 
a few hundred kilometres from our borders but also because it 
involves our culture, affects us directly as Italians and Europeans 
concerned with the construction of an open Europe committed to human 
rights, peace and progress. The Italian Government and Italian public 
opinion is deeply concerned about the drama of the Polish nation, 
whose courageous search for valid and autonomous forms of renewal has 
been violently interrupted.

131.	Unfortunately even the most recent events confirm that there 
has been no significant development in that area, which is still the 
scene of a series of challenges to the Polish people's aspiration to 
freedom, ranging from the persistence of martial law to arbitrary 
arrests, and contacts between the Government and the bodies most 
representative of the people have not been resumed. Only a resumption 
of dialogue and the participation of all the vital forces of the 
nation can give the support of a consensus to economic revival and 
social peace.

132.	But the situation in Poland is not the only obstacle to the 
process of detente, the momentum of which unfortunately diminished 
following the signing of the Final Act of Helsinki. Serious blows 
have been struck at the foundations of world peace by changes in the 
balance of forces to the advantage of the East. These balances must 
be restored. That is the firm resolve of my Government. Italy is 
ready in this context to make its full contribution to the study and 
solution of the problems deriving, above all, from the accumulation 
of all kinds of armaments, often in excess of any reasonable or 
legitimate national security need. In that spirit and in expectation 
of general and complete disarmament under strict international 
control, my country participated with hope and commitment in the 
second special session of the General Assembly devoted to 
disarmament. We are not taking a sceptical view of that session. We 
merely say that efforts should be continued and intensified.

133.	In this connection, I should like to confirm that my country 
considers that the solution must be sought in the direction of the 
zero option, with the aim of ensuring the total elimination by both 
the Soviet Union and the United States of the lethal and 
destabilizing medium-range missile systems. Also, as regards the 
strategic arms reduction talks, Italy is determined to make its own 
contribution both in the framework of Atlantic consultations and 
through appropriate bilateral channels with the two Powers involved.

134.	While recognizing the objective difficulties in arriving in 
the near future at a verifiable treaty on the comprehensive 
prohibition of nuclear tests, I confirm that my country attaches 
paramount importance to that objective. However, we must not neglect 
the very serious issue of chemical weapons. Italy is also committed 
to progress in negotiations on the subject of conventional weapons, 
particularly as regards initiatives aimed at limiting and reducing 
international transfers of that type of weapon.

135.	The crisis in the process of detente unfortunately had 
negative repercussions on the follow-up meeting to the Conference on 
Security and Co-operation in Europe, held in Madrid, which after 
three postponements was approaching a positive outcome. Our concern 
for safeguarding the process of that Conference, because of its 
world-wide as well as European importance, led us to agree to a 
further postponement until the beginning of November, which is now 
close. We hope that the General Assembly will encourage the European 
countries to create, in keeping with the provisions of the Final Act 
of Helsinki, the necessary conditions for the proceedings to be 
resumed and to move towards a positive conclusion.

136.	Unfortunately, the persistence and aggravation of focal 
points of tension in many parts of the world inevitably cause serious 
apprehension among the entire international community. The Minister 
for Foreign Affairs of Denmark, in his capacity as current President 
of the European Community, expressed here, at the 8th meeting, the 
anxiety which we all feel over the world situation and identified and 
commented in depth and with lucidity on those international problems 
which, because of their gravity, must be brought to the attention of 
the Assembly.

137.	I am thinking first of all of the Middle East, an area of 
traditional and direct responsibility for my country, situated as it 
is in the centre of the Mediterranean region. A moral and political 
judgement on the recent tragic events in Lebanon is not enough. There 
must be concrete action if this vicious circle is to be broken. Aware 
of this fact, Italy made direct efforts with a view to the adoption 
by the United Nations of measures to deal urgently with that 
situation. A first important step was the strengthening of the United 
Nations observer contingent, decided upon by the Security Council in 
its resolution 521 (1982).

138.	In view of the gravity and urgency of the situation and 
bearing in mind the fact that the consultations held by the 
Secretary-General had shown that it would be difficult to reach 
agreement quickly on the deployment of an international force, and 
also in response to appeals received, Italy decided to take the 
initiative in ensuring the speedy reconstitution, together with the 
United States and France, of the multinational force for Beirut, 
which will act with United Nations observers upon the formal request 
of the Lebanese Government and in conformity with the objectives of 
resolution 521 (1982).

139.	Following wing the most dramatic phase of the crisis, it will 
be necessary to proceed rapidly to the complete withdrawal of Israeli 
troops and all other foreign forces stationed in Lebanon against the 
wishes of the lawful authorities of the country, so that the Lebanese 
Government can exercise its authority fully over the entire national 
territory. Only thus will Lebanon be able once more to become an 
element of stability in the region.

140.	We must, however, never lose sight of the comprehensive peace 
settlement that we have long advocated, both on behalf of Italy and 
in the context of the European approach to the problems of the Middle 
East, as the sole solution capable of bringing lasting stability to 
the entire region. This can be achieved only by seeking an equitable 
solution to the long-standing Arab-Israeli conflict, giving equal 
weight to Israel's right to be recognized and accepted by its neighbours 
and to exist within secure and guaranteed boundaries and to the right 
of the Palestinians to see the fulfilment of their national 
aspirations. We are thus more convinced than ever of the need to 
facilitate a start to negotiations that can involve all the leading 
protagonists in the Middle East conflict. It is particularly 
necessary that the Israelis and Palestinians should be able to move 
beyond the logic of confrontation and violence and become aware of 
the existing realities in the area as a prerequisite for reciprocal 
recognition, even if it is conditional.

141.	Italy looks with interest and appreciation to the 
possibilities of a breakthrough and the important pronouncements in 
the recent statements made by the President of the United States, 
which contain more specific details regarding a solution to the 
Palestinian problem and give greater prominence to that problem in 
the general context of the Middle East question.

142.	The leaders of the Arab countries, meeting at Fez a few days 
ago, on the commendable initiative of the King of Morocco, put 
forward interesting new ideas based on the Fahd plan, ideas which we 
appreciate and which suggest a high degree of restored unity in the 
Arab world based on positions which are not extreme but in fact show 
a trend towards a certain negotiating flexibility.

143.	It must be noted that in the Arab world, Egypt -even at the 
cost of isolation-has set a good example, which certainly gives it a 
prominent role in those developments. I should like also to mention 
the contribution made by Jordan to this greater search for negotiated 
solutions.

144.	Recent statements by the leadership of the PLO -which, in 
Italy's view, continues to be a key factor in future peace 
negotiations-statements endorsed by Arafat himself at a meeting I had 
with him some days ago in Rome, show signs of an increased awareness 
on the Palestinian side. We hope that this development in the 
Palestinian position, which we have duly noted, will be further 
consolidated so that in the occupied territories it will be possible 
to make progress towards the establishment of a Palestinian homeland 
through the exercise of a free choice by the Palestinians of their 
own destiny made in full awareness of the realities of the area and 
the importance of gradualism. This means abandoning any attempt to 
dispute Israel's existence or to threaten its security. We are 
convinced that the time has come for Israel also to show 
determination to enter a new phase of negotiations and peaceful 
settlement, rejecting the alternatives of confrontation and military 
action.

145.	Italy views also with great apprehension the continuation of 
the tragic and disastrous conflict between Iraq and Iran. We are 
aware of the appalling suffering and destruction which the war has 
brought to the two warring countries and we intend to act in all 
suitable forums in an endeavour to expedite a peaceful solution to 
the conflict, in conformity with the relevant resolutions of the 
Security Council and in line with the statement issued by the 10 
members of the European Community on 24 May 1982.

146.	Close to the area of the Middle East, in the Near East, there 
is another crisis-in Cyprus, more limited but for us Mediterraneans a 
source of serious concern. On 2 July 1982 I visited that island in 
order to contribute to a speedy solution to the Cyprus problem. That 
visit afforded a useful opportunity for closer study of the 
individual aspects of this question with a view to ascertaining what 
concrete openings could be discerned in the long-standing 
intercommunal talks. It also provided an opportunity to reiterate 
Italy's readiness to assist the Secretary-General and his 
representative in Nicosia in their difficult task of mediation in the 
negotiations between the two Cypriot communities; their dialogue is 
useful in itself because it serves to release much tension. The 
positive change in climate in Greek-Turkish relations could also 
facilitate rapprochement in the positions of the two sides in Cyprus.

147.	Also in connection with the efforts made to create suitable 
conditions in the Mediterranean for peaceful and profitable 
collaboration between all the coastal States, we should mention the 
interest with which the Italian Government views Malta and the 
consolidation of its position as a neutral nation, whose development 
along lines of genuine non-alignment we welcome and sincerely 
encourage.

148.	There is another region, the Horn of Africa, with which my 
country has strong ties and which unfortunately has not yet overcome 
the serious crisis affecting it. Our commitment to the development of 
these peoples, both bilateral and multilateral, is growing and in 
fact we feel that such development is the basic problem to surmount. 
We feel also that, in a spirit of mutual respect and consideration 
for the principles established by the Organization of African Unity 
[(241/], collaboration and negotiation constitute the means for 
overcoming the present crisis in the Horn of Africa. However, in 
recent months we have seen a further violation of frontiers-this time 
to the detriment of Somalia-which is most worrying and which still 
persists. Everyone must shoulder his responsibilities and an end must 
be put to those acts of war.

149.	To the south on the African continent, despite South African 
military initiatives in Angola, which we firmly condemn, efforts to 
pave the way for Namibia's independence as provided for by the United 
Nations have advanced considerably, although too slowly since 1982 is 
almost at its end and that goal has not yet been attained. We hope 
that the necessary trust between the parties will grow during this 
final stage and serve, among other things, to protect southern Africa 
from the impact of world tension.

150.	The region of the South Atlantic has also been troubled by a 
serious armed conflict in recent months. Ever since the outbreak of 
the Anglo-Argentine crisis in the Falkland Islands (Malvinas), Italy 
has actively endeavoured to avoid any deterioration of that 
situation-or at any rate to limit its negative consequences- in close 
contact with the Governments of the members of the European 
Community, with the United States and with many Latin American 
countries, which have similarly attempted to divert the crisis 
towards a peaceful solution.

151.	I recently visited Latin America in the hope that, while 
taking account of my country's position in the course of the 
conflict, Italy or I myself could help to restore, in the common 
interest relations between South America and the European Community.
It is our firm belief that relations, co-operation and understanding 
between the countries of Europe and Latin America, which are linked 
by common ties of culture, language and civilization, are essential 
for world equilibrium.

152.	With regard to the specific problem of the Falkland Islands 
(Malvinas), Italy's position has been to condemn the act of 
aggression; it has been and remains in favour of a resumption of the 
dialogue between London and Buenos Aires, naturally without any 
pre-conditions concerning the subject under dispute, within the 
framework of the United Nations and with the possibility of recourse 
to the good offices of the Secretary-General.

153.	Another region of the world of concern to our country is 
Central America, where, to the local causes of the crisis-found in 
the age-old but currently unacceptable conditions of cultural, 
social, political and economic deprivation in which the people are 
living-have been added recently, following inadmissible foreign 
interference, the consequences of East-West rivalry.

154.	For our part, we believe that every effort should be made to 
take the uphill path to peace and, consequently, we are in favour of 
multilateral and bilateral initiatives in this direction, as well as 
of the assistance programmes thus far implemented to help the 
countries of the region, to which we hope that the European Community 
can also contribute.

155.	With regard to Asia, the situation in Kampuchea, another 
independent and non-aligned country that has fallen victim to 
military occupation, continues to interfere with the development of 
relations among Asian peoples. My Government considers that the 
solution of this crisis must be based on the emergence of a 
sovereign, independent and neutral Kampuchea with a politically 
representative Government free from any military presence.

156.	Also in the context of Asia, I should also like to recall 
that, unfortunately, the Korean question remains unresolved. The 
Italian Government would welcome the initiation of a dialogue between 
the two States aimed at arriving at an agreement guaranteeing 
peaceful coexistence with a view to the reunification of the 
peninsula.

157.	The peoples consider that the United Nations should 
eventually become the parliament of concord, peace and co-operation. 
That is a most noble undertaking, but certainly a very difficult one. 
We, the States Members of the United Nations, wiser through the 
painful experiences of our past, which dictate prudent farsightedness 
and a responsible imagination on our part, must not dash their hopes.

158.	I have already indicated that the current panorama of 
international society is very far from reflecting the great ideals of 
the San Francisco Charter and that the way in which the machinery it 
provided is being used is far from satisfactory. My country is 
convinced that, apart from other ways and means we should explore to 
remedy that situation, we can take a significant step forward through 
more intensive action in the main geographical areas, where it is 
possible to confront problems and relax tensions in the light of the 
Charter, but also within the framework of common historical 
traditions and common economic and social realities.

159.	It is on the basis of this conviction that Italy, along with 
the nine other countries of Western Europe, is committed to the 
construction of a great economic and political community ready to 
collaborate with all peoples and capable of being an important factor 
for balance and progress in the international society-a community 
that wishes to participate fully in the universal dialogue for which 
the present forum is the United Nations.

160.	With the immediate prospect of new Members, of ever-closer 
and interlocking ties between the countries of the Community and of 
the strengthening of those ties already existing between them and 
groups of countries of other continents, as exemplified by the Lome 
Convention, we see how fundamentally important integration effort of 
our peoples is to the realization of those higher ideals enshrined in 
the principles of the Charter.

161.	Despite the difficulties it encountered, and precisely 
because of its inherent evolutionary potential, the European 
Community has during the past 25 years succeeded in giving fuller 
expression on the old continent and throughout the world to the 
profound sense of equality, freedom and justice of the Europeans and 
to their desire for a constant constructive dialogue with all 
peoples. This opening on the world is the comer-stone of the 
Community's international action.

162.	For those reasons, we view with great satisfaction and 
interest the parallel development in other major areas in various 
continents of organizations which deal at the regional level with 
difficult and often contentious international questions, and which 
are united in their assessments and decisions by an awareness of 
shared common interests.

163.	Action based on peace, justice and the well-being of peoples 
which is harmonized at the regional level always has its natural and 
preferred epicentre in the United Nations. The time is ripe for the 
development of active solidarity capable of enabling the United 
Nations to work effectively to translate the progress of the times 
into human terms and to organize properly the vast new potential of 
civilization and technology.
